'Whitfield, J.,
delivered the opinion of the court.
It was error to grant tire peremptory instruction. The fact that the consignor and consignee named in the bill of lading was the Western Sale & Feed Stable Co. was not conclusive as to ownership; that is explained by the testimony of appellant, lie testifies positively that the live stock belonged to him, and the bill of lading ivas written up as it was to secure the Western Sale &• Feed Stable Go. for a small balance on some of the stock bought from them, but that he had full authority to sell the live stock. This is not an action on the contract, but an action of .tort, for damages, in which the real owner must sue. Waters v. Mobile, etc., R. R. Co., 14 Miss., 534; Kansas City, etc., R. R. Co. v. Cantrell, 70 Miss., 329. The case of Teams v. Illinois, etc., R. R. Co. is wholly unlike this on the testimony as to injury.

Reversed ancl remanded.